                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

DORIAN TREVOR SYKES,
#31185-039,

       Plaintiff,                                             Civil Action No. 21-CV-10514

vs.                                                           HON. BERNARD A. FRIEDMAN

GOULD, et al.,

      Defendants.
________________________/

            OPINION AND ORDER GRANTING PLAINTIFF’S MOTION
         TO VOLUNTARILY DISMISS THE COMPLAINT WITH PREJUDICE

               This matter is presently before the Court on plaintiff’s motion “to withdraw and

dismiss” his complaint with prejudice (ECF No. 29). Defendants have filed a response. Plaintiff

has not filed a reply, and the deadline for doing so has expired. Pursuant to E.D. Mich. LR 7.1(f)(2),

the Court shall decide this motion without a hearing.

               This is a prisoner § 1983 case in which plaintiff alleges that defendants retaliated

against him for filing a prior lawsuit against them. Plaintiff now seeks to voluntarily dismiss his

complaint, with prejudice, on the grounds that “his claims are not likely to succeed.” Pl.’s Mot. at

1. In their response to this motion, defendants indicate that they do not object to the dismissal of

the complaint with prejudice, but they ask that the dismissal “be conditioned upon a finding that the

lawsuit was frivolous.” Defs.’ Resp. Br. at 10. Defendants argue that plaintiff’s claims are

demonstrably false. They request the frivolousness finding so that plaintiff may not file any further

lawsuits in forma pauperis (“IFP”). Defendants note that two of plaintiff’s previous lawsuits, filed
in district courts in Louisiana and Florida, have been dismissed as frivolous,1 and that if the instant

case were to be dismissed on this basis, then plaintiff would have “three strikes” against him and he

would be ineligible for IFP status in the future. See 28 U.S.C. § 1915(g).2

                 Voluntary dismissals are governed by Fed. R. Civ. P. 41(a)(2), which states that “an

action may be dismissed at the plaintiff’s request only by court order, on terms that the court

considers proper.” As another judge of this Court recently explained,

                 [a] court’s primary consideration in assessing a request under Rule
                 41(a)(2) is to protect the nonmoving party from unfair treatment.
                 Grover v. Eli Lilly & Co., 33 F.3d 716, 718 (6th Cir. 1994). That
                 protection is needed when the nonmovant will suffer “some plain
                 legal prejudice other than the mere prospect of a second lawsuit.” Id.
                 In assessing whether “plain legal prejudice” is apt to occur, a court
                 considers the following factors: (1) the amount of time, effort, and
                 expense that the defendant has incurred in trial preparation; (2) any
                 “excessive delay and lack of diligence on the part of the plaintiff in
                 prosecuting the action”; (3) the sufficiency of the plaintiff’s
                 explanation for the need to dismiss; and (4) whether a defendant has
                 filed a motion for summary judgment. Id. (citations omitted). These
                 factors are merely a guide, and the plaintiff need not prevail on all of
                 them; nor is the district court required to make any findings on the
                 sufficiency of the plaintiff’s explanation for dismissal. Rosenthal v.


       1
         See Sykes v. Fed. Bureau of Prisons, No. 5:09-cv-389 (M.D. Fla. Dec. 1, 2009) (order
of dismissal stating that the complaint was dismissed “for abuse of the judicial process” and that
the dismissal “counts as a strike pursuant to 28 U.S.C. § 1915(g)”); and Sykes v. Fed. Bureau of
Prisons, No. 1:07-cv-01004 (W.D. La. Sept. 28, 2007) (judgment stating that complaint was
dismissed as frivolous and for failure to state a claim).
       2
           Section 1915(g) states:

                 In no event shall a prisoner bring a civil action or appeal a judgment
                 in a civil action or proceeding under this section if the prisoner has,
                 on 3 or more prior occasions, while incarcerated or detained in any
                 facility, brought an action or appeal in a court of the United States
                 that was dismissed on the grounds that it is frivolous, malicious, or
                 fails to state a claim upon which relief may be granted, unless the
                 prisoner is under imminent danger of serious physical injury.

                                                    2
                Bridgestone/Firestone, No. 05-4451, 217 F. App’x 498, 502 (6th Cir.
                2007) (internal quotation marks and citation omitted).

Oliver v. FCA US LLC, No. 19-CV-11738, 2021 WL 1614398, at *2 (E.D. Mich. Apr. 26, 2021).

                In the present case, defendants are not at risk of suffering “plain legal prejudice” if,

as plaintiff proposes, the complaint is dismissed with prejudice. As the Second Circuit has noted,

when the complaint is dismissed with prejudice, defendants “ha[ve] been freed of the risk of

relitigation of the issues just as if the case had been adjudicated in [their] favor after a trial.”

Colombrito v. Kelly, 764 F.2d 122, 134 (2d Cir. 1985). Defendants need no additional security to

protect them from prejudice.

                While defendants are understandably dismayed that plaintiff put them to the trouble

and expense of defending a questionable lawsuit, defendants cite no authority suggesting that the

Court may condition the voluntary dismissal of the complaint on a finding that the complaint is

frivolous. A complaint is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke

v. Williams, 490 U.S. 319, 325 (1989). As plaintiff’s complaint is not frivolous on its face, the Court

could reach the conclusion defendants request only if the facts were presented on summary judgment

or at trial and the Court were to determine, upon reviewing the record, that plaintiff’s claims lacked

any factual basis. The Court is unaware of any authority indicating that it may make such a finding

in the context of deciding a motion for voluntary dismissal.

                Even if the Court could condition the dismissal of plaintiff’s complaint on a finding

that the complaint is frivolous, this would not saddle plaintiff with the “third strike” defendants seek.

Under § 1915(g), it is only “an action or appeal . . . that was dismissed on the grounds that it is

frivolous . . . ” that counts as a “strike.” In the present case, the complaint is being dismissed

pursuant to plaintiff’s motion for voluntary dismissal, not on the grounds that the complaint is

                                                   3
frivolous.

                For these reasons, the Court concludes that defendants are adequately protected by

a dismissal of the complaint with prejudice. The additional condition defendants request cannot be

granted under Fed. R. Civ. P. 41(a)(2). Accordingly,



                IT IS ORDERED that plaintiff’s motion for voluntary dismissal is granted. The

dismissal is with prejudice.


                                                s/Bernard A. Friedman
Dated: July 9, 2021                             BERNARD A. FRIEDMAN
Detroit, Michigan                               SENIOR UNITED STATES DISTRICT JUDGE



                                      CERTIFICATE OF SERVICE
The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of
record herein by electronic means or first class U.S. mail on July 9, 2021.

 Dorian Trevor Sykes #31185-039                   s/Johnetta M. Curry-Williams
 COLEMAN II U.S. PENITENTIARY                     Case Manager
 Inmate Mail/Parcels
 P.O. BOX 1034
 COLEMAN, FL 33521




                                                    4
